Citation Nr: 0632292	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  99-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for syncope.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability. 

5.  Entitlement to an effective date earlier than June 6, 
1997 for the grant of service connection for chronic 
migraines status-post closed head injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2001 the Board denied 
entitlement to an evaluation in excess of 10 percent for a 
right ankle disability, and denied entitlement to service 
connection for a right shoulder disability and syncope.  The 
Board also found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
depression, but that new and material evidence had been 
submitted to reopen a claim for service connection for a head 
injury.  The Board remanded the issues of entitlement to 
service connection for residuals of a head injury and service 
connection for a headache disorder to the RO.

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2002 order, issued in accordance with a joint motion for 
remand, the Court vacated that portion of the Board's 
September 2001 decision that denied service connection for 
right shoulder disability and syncope and an increased rating 
for a right ankle disability, as well as the denial of the 
veteran's application to reopen his claim for service 
connection for depression based on new and material evidence.  
The basis for the joint motion was that the RO had mailed 
notice of a scheduled Board hearing at the RO, to an 
incorrect address.

In January 2003 the Board remanded this case to the RO in 
order that the veteran could be afforded a Board hearing at 
the RO.  In a June 2003 statement, the veteran indicated that 
he no longer desired to be afforded a hearing.  In a rating 
action of February 2004, the RO granted service connection 
for chronic migraine headaches, status post head injury that 
was assigned a 10 percent rating. 

In July 2004, the Board remanded the remaining issues again 
so that the veteran could be provided with VCAA notification.  
In addition, he was to be afforded a VA orthopedic 
examination.  

In a statement dated in May 2004, and apparently associated 
with the claims folder in February 2005, the veteran 
expressed disagreement with the 10 percent evaluation 
initially assigned for his migraines, and requested that he 
be provided a statement of the case for this issue.  He also 
expressed disagreement with the effective date of the grant 
of service connection.

The veteran was mailed a statement of the case for the issue 
of entitlement to an evaluation in excess of 10 percent for 
migraines in December 2004.  He was also mailed a statement 
of the case for the issue of service connection for a left 
shoulder disability in January 2005.  He was informed on both 
occasions that he needed to submit a substantive appeal for 
these issues if he wished for them to be sent to the Board.  
The veteran has not submitted a substantive appeal for either 
of these issues, and they have not been certified as being on 
appeal.  The Board will not further consider them.  VAOPGCPEC 
9-99; 64 Fed. Reg. 52,376 (1999).

The issue of entitlement to service connection for depression 
on a de novo basis, and to an earlier effective date for the 
grant of service connection for the grant of service 
connection for migraines, are remanded to the RO via the AMC.  
The veteran will be advised if further action is required on 
his part. 


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran 
currently has any right shoulder disability.

3.  The evidence does not show that the veteran currently has 
any syncope or that the inservice syncope resulted in any 
chronic residuals. 

4.  The July 1989 and October 1994 rating decisions that 
denied service connection for depression are final.

5.  An October 2003 VA hospital discharge summary contains 
information not considered in October 1994, and bears 
directly and substantially upon the specific matter under 
consideration, and relates to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for depression. 

6.  The veteran's right ankle disability is manifested by 
moderate limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disability are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006).

2.  The criteria for entitlement to service connection for 
syncope are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310.

3.  The criteria for entitlement to a rating, greater than 10 
percent, for a right ankle disability, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5270, 5271 (2006). 

4.  The July 1989 and October 1994 rating decisions that 
denied service connection for depression are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

5.  The evidence received subsequent to the October 1994 
rating decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The veteran was provided with VCAA notice by a letter dated 
in July 2004.  This letter told the veteran what evidence was 
needed to substantiate the claims for service connection, and 
the claim for an increased evaluation.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The letter asked the 
veteran to notify VA if he knew of any evidence or 
information that he thought would support his claim, and to 
send all of the evidence he may have in his possession.  This 
meets the requirement to notify the veteran to send any 
relevant evidence in his possession.  

The July 2004 letter also provided the veteran with the 
evidence needed to reopen his claim for service connection 
for depression.  Moreover, the letter informed the veteran of 
the basis of the previous denial, and what evidence would be 
required to reopen his claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Such notice is not required since the claim 
is being reopened and further notice or assistance is not 
required to substantiate this aspect of the appeal.

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in March 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claims are being denied and no effective dates will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claims.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran medical examinations 
and obtained a medical opinion.  All medical records 
identified by the veteran have been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

I. Entitlement to service connection.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  38 
C.F.R. § 3.310.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Right shoulder disability

There is no evidence of record that shows that the veteran 
has any current right shoulder disability or that he had any 
right shoulder disability or injury while in service.  The 
evidence reviewed includes the veteran's service medical 
records, VA treatment records dated from 1993 to 2005, and 
the report of a February 2005 VA orthopedic examination.  In 
the absence of a current disability for which service 
connection can be established, the veteran's claim must be 
denied.

In reaching this decision, the Board notes communications 
from the veteran which indicate that he never had a right 
shoulder disability, and that the entire claim arose out of 
confusion over his claimed left shoulder disability.  
Accordingly, the Board finds that the criteria for 
entitlement to service connection for a right shoulder 
disability are not met and the veteran's claim is denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

Syncope

A December 6, 1981, service medical report shows that the 
veteran reported to the emergency room complaining of a 
sudden onset of chest pain and that he had passed out with 
loss of consciousness for 30 to 60 seconds and fallen and hit 
his head.  The assessment was of chest pain, possibly non- 
cardiac in nature, possibly syncope, probably vaso-vagal from 
the pain.

A December, 7, 1981, service medical report shows a diagnosis 
of probable vaso-vagal syncope.

The veteran's February 1985 service separation examination 
notes the December 1981 loss of consciousness and the 
diagnosis of vaso-vagal syncope.

The post service medical evidence includes extensive private 
and VA medical records dating from the 1980s to 2005.  These 
records show no post-service findings of syncope.  April 2003 
VA treatment records note that the veteran complained of 
dizziness in conjunction with his service connected 
headaches.  

However, there is no evidence that the veteran has 
experienced syncope since discharge from service.  A December 
2003 neurological examination did not include any findings of 
syncope.  There is no clinical evidence of syncope since 
service, and the veteran has not reported such symptoms.  

In the absence of any evidence of current disability for 
which service connection can be established, the weight of 
the evidence is against the claim and it must be denied.  
38 U.S.C.A. § 5107(b).

II. New and material evidence for service connection for 
depression.

The Board notes that the claimant did not perfect an appeal 
of the July 1989 rating decision denial of his claim of 
entitlement to service connection for depression.  The 
claimant also did not perfect an appeal of the October 1994 
rating decision denial of entitlement to service connection 
for depression.  Those rating decisions are final.  38 
U.S.C.A. § 7105.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for depression 
subsequent to the October 1994 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability or for an injury incurred in or aggravated 
in inactive duty training.  38 U.S.C.A. § 101, 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2005).  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected. 38 C.F.R. § 3.310 (2005).

The previous rating decisions essentially found that although 
the veteran was treated for complaints of depression on one 
occasion during active service, no additional treatment was 
required and there was no diagnosis of depression at 
discharge.  Therefore, the incident of depression was 
considered to be acute and transitory, and there was no 
evidence of a relationship between the veteran's current 
depression and the complaints for which he was treated during 
service.  

Therefore, in order to relate to the unestablished fact 
necessary to substantiate the veteran's claim, he must 
produce evidence which tends to show that his current 
depression was incurred in or aggravated by his service or is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service.  

The new evidence received subsequent to the October 1994 
rating decision consists of VA and private medical records, 
lay statements in support of the veteran's claim, and 
statements submitted by the veteran.  These show repeated 
treatment primarily for substance abuse, but also include 
diagnoses of depression and dysthymia.  The file also 
contains duplicate copies of evidence previously considered 
which are not considered to be new evidence.

The additional evidence includes the discharge summary from 
an October 2003 VA hospitalization.  This summary includes an 
axis I diagnosis of "depression nos vs depression due to a 
head injury".  No further information or opinions regarding 
a possible relationship between the veteran's depression and 
his head injury is contained in the report.  

The Board finds that the October 2003 VA hospitalization 
discharge summary is new, in that it was not considered in 
the previous rating decisions.  Moreover, it is also material 
because it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  As previously noted, the 
veteran's service medical records show that he fell and hit 
his head due to a syncopal episode.  Service connection for 
migraine headaches as a result of this injury has already 
been established.  This discharge summary suggests the 
possibility of a relationship between the veteran's 
depression and that head injury.  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for depression.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.102, 3.104, 3.156.  This matter will be 
further addressed in the remand portion of this decision. 

III. Entitlement to an increased rating for a right ankle 
disability

Service connection and a 10 percent rating were granted for 
status post fracture of the right ankle with pain at extremes 
of motion in a July 1985 rating decision.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005) 
(Schedule).  Ankle disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5270 and 5271 of the 
Schedule. 38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows moderate 
limitation of ankle motion.  A rating of 20 percent is 
warranted where the evidence shows marked limitation of ankle 
motion or ankylosis of the ankle in plantar flexion less than 
30 degrees.  38 C.F.R. § 4.71a.  The normal range of ankle 
motion is from 0 degrees to 20 degrees of dorsiflexion and 
from 0 degrees to 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

A VA discharge summary for the period from May to August 
1997, lists a diagnosis of chronic ankle pain.

The veteran was scheduled for a VA joints examination on 
October 22, 1997, to provide evidence of the current extent 
and severity of his right ankle disability. However, the 
veteran failed to report for that examination.

VA treatment records from November 1999 note a minimal 
decrease in the range of motion for the right ankle. 

August 2001 VA treatment records indicate that the veteran 
admitted to stiffness associated with his right ankle 
fracture.  Additional VA treatment records from August 2001 
show that the right ankle had mild tenderness and decreased 
range of motion.  Muscle coordination was normal, there was 
normal bulk and tone, and strength was 5/5.  The veteran had 
a normal gait and ambulated freely.  Records from April 2003 
report the same findings.  

The veteran was afforded a VA orthopedic examination in 
February 2005.  He was noted to be limited to standing for 15 
to 30 minutes, and to be able to walk for a quarter of a 
mile.  There was no giving way, deformity, or instability.  
There was also no subluxation, locking, or effusion, and his 
gait was normal.  The veteran did report the presence of 
pain.  He also reported flare-ups of moderate severity every 
three to four months.  

On examination, the veteran had zero to 20 degrees of 
dorsiflexion, with pain throughout the range of motion.  Pain 
was objectively demonstration.  The veteran experienced 
additional loss of motion on repetitive use due to pain, 
resulting in zero to 10 degrees of dorsiflexion.  The veteran 
also had zero to 35 degrees of active plantar flexion, and 
zero to 45 degrees of passive plantar flexion, with pain 
throughout the range of motion.  Repetitive use resulted in a 
reduction in the range of motion due to pain to zero to 25 
degrees.  There was no inflammatory arthritis or ankylosis.  
An X-ray study revealed an old healed fracture of the distal 
fibula, but was otherwise unremarkable.  An electrodiagnostic 
study of the right lower extremity conducted at this time was 
also normal, with no evidence of peripheral nerve injury or 
motor sensory neuropathy.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not warranted.  The VA treatment records 
dated from 1999 to 2003 show that the veteran has some loss 
of motion of his right ankle, but does not provide the range 
of motion in degrees.  The loss was described as minimal.  
The February 2005 VA examination shows that the veteran has 
full dorsiflexion, and zero to 35 degrees of plantar flexion.  
Repetition reduces the range of motion to approximately one 
half of normal due to pain for both dorsiflexion and plantar 
flexion.  The Board finds that this equates to moderate 
limitation of motion, because even with consideration of 
functional impairment, the veteran retains half of the normal 
range of motion and is able to walk a quarter of a mile.

There is no evidence of ankylosis, and no evidence of 
weakened movement, excess fatigability, or incoordination 
causing loss of more than half the normal range of motion.  

Accordingly, the Board finds that the weight of the evidence 
is against entitlement to a rating, greater than 10 percent, 
for a right ankle disability, and the claim is denied.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.655, 4.7, 4.21, 4.71a, 
Diagnostic Code 5270, 5271. 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for syncope is denied.

New and material evidence having been received; the claim for 
service connection for depression is reopened.

Entitlement to an increased rating, greater than 10 percent, 
for a right ankle disability, is denied. 


REMAND

As noted above, the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
depression.  When a claim which has previously been denied by 
the RO is reopened by the Board, the Board must not take any 
action which would prejudice the rights of the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has 
not considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  To afford 
due process, the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The October 2003 VA records suggest the possibility of a 
relationship between the veteran's depression and his 
service-connected head trauma, there is no medical opinion 
that addresses the possibility of a relationship in a more 
detailed fashion and is the product of a review of the 
record.  Therefore, a VA examination is needed. 

The RO has not issues a statement of the case in response to 
the notice of disagreement with regard to the effective date 
of service connection for migraines.  This issue must 
therefore, be remanded for the issuance of such a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following: 

1.  The veteran should be afforded a 
psychiatric examination to determine the 
etiology of his depression.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

After completion of the examination and 
review of the veteran's medical records, 
the examiner should answer the following 
question: Is it as likely as not (50 
percent probability or more) that any 
current psychiatric disability began in 
service or is the result of a disease or 
injury in service, (including as a 
residual of the head trauma during 
service, the complaints of depression for 
which he was treated during service, or 
as proximately due to or aggravated by a 
service connected disability).  

A rationale for this opinion should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should review the 
record on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than June 6, 1997 for the grant of 
service connection for chronic migraines 
status-post closed head injury.  The 
Board will further consider this issue 
only if a suitable substantive appeal is 
received in response to the statement of 
the case.  The issue should not be 
certified to the Board unless such a 
substantive appeal is received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  VA will notify the veteran if further 
action is required on his or her part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


